Exhibit 99 BEACON FEDERAL BANCORP, INC. PRESS RELEASE Beacon Federal Bancorp, Inc. Announces Update on Stock Repurchase Program East Syracuse, New York (March 30, 2009) – Beacon Federal Bancorp, Inc. (NASDAQ Global Market “BFED”) (“the Company”) announced today the completion of their first stock repurchase program, purchasing 383,116 shares at a weighted average cost of $8.00. Beacon Federal also announced today that its Board of Directors has authorized a second stock repurchase program to purchase an additional 5% of its outstanding shares, or up to 363,963 shares.The timing of the repurchases will depend on certain factors, including but not limited to, market conditions and prices, the Company’s liquidity requirements and alternative uses of capital.Any repurchased shares will be held as treasury stock and will be available for general corporate purposes. Mr. Ross J. Prossner, President and Chief Executive Officer of the Company, stated, “We continue to believe our common stock is an attractive value at current trading prices and the additional authorization reflects Management and the Board of Directors commitment to improving shareholder value.” “That vote of confidence is further reinforced as we fast approach the completion in
